         Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 JOHN BAKER, individually and on behalf of
 all others similarly situated,
                        Plaintiff,                    Case No.
 v.
                                                      CLASS ACTION COMPLAINT
 INDIRA CORPORATION, a Pennsylvania
 corporation,
                                                      JURY TRIAL DEMANDED
                        Defendant.


                                CLASS ACTION COMPLAINT
       Plaintiffs John Baker (“Plaintiff” or “Baker”) brings this Class Action Complaint against
Defendant Indira Corporation (“Indira”) to stop Defendant’s practice of placing calls, including
pre-recorded calls, to consumers who are registered on the National Do Not Call Registry and
who have demanded that Defendant stop calling, and to obtain redress for all persons similarly
injured by Defendant’s conduct. Plaintiff also seeks an award of statutory damages to the
members of the Class, plus court costs and reasonable attorneys’ fees. Plaintiff, for his

Complaint, alleges as follows upon personal knowledge as to himself and his own acts and
experiences, and, as to all other matters, upon information and belief, including investigation
conducted by their attorneys.
                                            PARTIES
       1.      Plaintiff Baker is a natural person over the age of eighteen (18) and is a citizen of
Massachusetts. He resides in West Yarmouth, Barnstable County, Massachusetts.
       2.      Defendant Indira Corporation is a corporation organized in and existing under the
laws of the State of Pennsylvania, with its principal place of business located at 1405 Veterans
Highway EE-3, Bristol Bucks, PA 19007.
                                     JURISDICTION & VENUE



                                                 1
         Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 2 of 13




       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq.,
a federal statute. This Court also has jurisdiction under the Class Action Fairness Act, 28 U.S.C.
§ 1332 (“CAFA”), because the alleged Class consists of over 100 persons, there is minimal
diversity, and the claims of the class members when aggregated together exceeds $5 million.
Further, none of the exceptions to CAFA applies.
       4.      This Court has personal jurisdiction over Defendant because it solicits significant
business in this District, has entered into business contracts in this District, and a significant
portion of the unlawful conduct alleged in this Complaint occurred in, was directed to, and/or
emanated from this District.
       5.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because a significant portion of
the wrongful conduct giving rise to this case occurred in, and/or was directed to this District.

                             COMMON ALLEGATIONS OF FACT
       6.      Defendant Indira is an energy company offering electricity and natural gas plans.
       7.      Unfortunately for consumers, Indira casts its marketing net too wide. That is, in
an attempt to promote its business and to generate leads for its energy products, Defendant
conducted (and continues to conduct) a wide scale telemarketing campaign and repeatedly makes
unsolicited telemarketing phone calls to residential landline telephones which appear on the
National Do Not Call Registry—all without securing prior express consent, and even after
consumers ask that the calls stop. Such conduct violates the Telephone Consumer Protection Act,
47 U.S.C. § 227 et seq. (the “TCPA”).
       8.      The Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (“TCPA”) and
its implementing regulations, 47 C.F.R. §64.1200, et seq. prohibit companies and persons, such
as Defendant, from placing multiple, repeated calls to persons who have listed their phone
numbers on the national Do Not Call registry.




                                                   2
         Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 3 of 13




       9.        In an effort to obtain leads for its services, Indira made (or directed to be made on
its behalf) repeated calls to the telephones of Plaintiffs and other members of the Class without
first obtaining express consent to do so—in violation of the TCPA.
       10.       The TCPA was enacted to protect consumers from unauthorized calls exactly like
those alleged in this Complaint—calls placed to numbers without prior express written consent
to persons who listed their phone numbers on the Do Not Call list.
       11.       By making the unauthorized calls at issue in this Complaint, Defendant caused
Plaintiff and the members of the Class actual harm and cognizable legal injury. This includes the
aggravation and nuisance and invasions of privacy that result from the receipt of such calls as
well as a loss of value realized for any monies that consumers paid to their carriers for the receipt
of such calls. Furthermore, the calls interfered with and interrupted Plaintiff’s and the other Class
members’ use and enjoyment of their phones, including the related data, software, and hardware

components. Defendant also injured the Plaintiff and Class members by causing wear and tear on
their phones,.
       12.       At no time did Defendant obtain prior express consent from Plaintiff and the
Class members orally or in writing to receive calls from Defendant notwithstanding the presence
of their phone numbers on the Do Not Call list and notwithstanding them asking Defendant to
stop calling.
       13.       Defendant knowingly made, and continues to make, telemarketing calls to
numbers on the Do Not Call list without the prior express consent of the recipients. As such,
Defendant not only invaded the personal privacy of Plaintiffs and members of the putative Class,
it also intentionally and repeatedly violated the TCPA.
       14.       Defendant was, and is, aware that calls described herein were made to consumers
like Plaintiffs who have not consented to receive them.
       15.       To the extent any third party made the calls, the third party acted on behalf of
Defendant, at Defendant’s direction and control, for Defendant’s knowing benefit, and with
Defendant’s approval. Defendant ratified the making of any such calls.
                                                   3
         Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 4 of 13




       16.     To redress these injuries, Plaintiff, on behalf of himself and a Class of similarly
situated individuals, bring this suit under the TCPA, which prohibits unsolicited calls to
telephones registered on the Do Not Call list.
       17.     On behalf of the Class, Plaintiffs seek an injunction requiring Defendant to cease
all unauthorized calling activities to persons registered on the Do Not Call list and an award of
statutory damages to the class members, together with pre- and post-judgment interest, costs and
reasonable attorneys’ fees.
                         FACTS SPECIFIC TO PLAINTIFF BAKER
       18.     Plaintiff Baker is the subscriber to and customary user of the residential landline
telephone number ending in 2748.
       19.     Plaintiff Baker registered the relevant telephone number on the National Do Not
Call Registry on November 8, 2015.

       20.     Plaintiff has received repeated calls from Indira to the telephone number ending in
2748, including calls placed by Indira from the telephone number (888) 269-7397, for months.
       21.     This includes calls from Indira, received from the number (888) 269-7397, on:
               -   December 2, 2019 at 9:13 a.m.
               -   December 6, 2019 at 3:58 a.m.
               -   December 9, 2019 at 9:16 a.m.
               -   December 10, 2019 at 9:30 a.m.
               -   December 11, 2019 at 9:22 a.m.
       22.     In addition to the calls listed in Paragraph 20, Plaintiff received multiple
additional calls from Indira. On some of the calls, Plaintiff requested that the calls stop. The stop
requests were made at least 30 days before the December 2019 calls were made to Plaintiff.
Specifically, Plaintiff received pre-recorded calls from Defendant on October 21, 2019 (from the
number 210-625-5255), October 23, 2019 (from the number 562-297-8595), and on November
30, 2019 (from the number 339-333-8771).


                                                  4
         Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 5 of 13




       23.     Plaintiff does not have a relationship with Defendant of any kind. He has never
provided his telephone number directly to Defendant and has never requested that Defendant
place any calls to him. Plaintiff has never provided any form of prior express written or oral
consent to receive calls from or on behalf of Defendant despite listing his number on the
National Do Not Call Registry. He has no business or other relationship with the Defendant.
                              CLASS ACTION ALLEGATIONS
       24.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)
and Rule 23(b)(3) on behalf of himself and a Class defined as follows:

               Do Not Call Registry Class: All persons in the United States who
               from four years prior to the filing of the initial complaint in this
               action to the present: (1) Defendant, or a third person acting on
               behalf of Defendant, called more than one time on his/her
               telephone; (2) within any 12-month period; (3) where the telephone
               number had been listed on the National Do Not Call Registry for at
               least thirty days; (4) for the purpose of selling Defendant’s products
               and services; and (5) for whom Defendant claims it obtained prior
               express consent in the same manner as Defendant claims it
               supposedly obtained prior express consent to call the Plaintiff.
               Stop Call DNC Registry Class: All persons in the United States
               who (1) from the date four years prior to the filing of this Complaint
               through the date notice is sent to the Class; (2) Defendant, or a third
               person acting on behalf of Defendant, called; (3) on the person’s
               telephone; (4) more than one time during any 12-month period; (5)
               where the person’s telephone number had been listed on the
               National Do No Call Registry for at least thirty (30) days; (6) for the
               same purpose as Defendant called Plaintiff; (7) who requested that
               Defendant stop calling them; and (8) who received at least one
               additional call from Defendant at least thirty (30) days after
               requesting that Defendant not call them again.

             Prerecorded No Consent Class: All persons in the United States who
             from four years prior to the filing of this action (1) Defendant (or an
             agent acting on behalf of Defendant) called (2) using a prerecorded
             voice message, and (3) for whom Defendant claims (a) they obtained
             prior express written consent in the same manner as Defendant claims
             they supposedly obtained prior express written consent to call Plaintiff,
             or (b) they did not obtain prior express written consent.



                                                 5
          Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 6 of 13




        25.     The following people are excluded from the Classes: (1) any Judge or Magistrate
presiding over this action and members of their families; (2) Defendant, Defendant’s
subsidiaries, parents, successors, predecessors, and any entity in which the Defendant or its
parents have a controlling interest and its current or former employees, officers and directors; (3)
persons who properly execute and file a timely request for exclusion from the Classes; (4)
persons whose claims in this matter have been finally adjudicated on the merits or otherwise
released; (5) Plaintiff’s counsel and Defendant’s counsel; and (6) the legal representatives,
successors, and assignees of any such excluded persons. Plaintiffs anticipate the need to amend
the class definition following appropriate discovery.
        26.     Numerosity: The exact number of members within each Class is unknown and
not available to Plaintiff at this time, but it is clear that individual joinder is impracticable. On
information and belief, Defendant has placed calls to thousands of consumers who fall into the

defined Class. Members of the Class can be objectively identified through reference to
Defendant’s records, consumer phone records, and other evidence to be gained in discovery.
        27.     Typicality: Plaintiff’s claims are typical of the claims of other members of the
Classes, in that Plaintiff and the members of the Class sustained damages arising out of
Defendant’s uniform wrongful conduct.
        28.     Adequate Representation: Plaintiffs will fairly and adequately represent and
protect the interests of the Classes, and they have retained counsel competent and experienced in
complex class actions. Plaintiffs have no interests antagonistic to those of the Classes, and
Defendant has no defenses unique to Plaintiff.
        29.     Commonality and Predominance: There are many questions of law and fact
common to the claims of Plaintiffs and the Classes, and those questions predominate over any
questions that may affect individual members of the Classes. Common questions for the Classes
include, but are not necessarily limited to the following:
                (a)     Whether Defendant’s conduct violated the TCPA;


                                                   6
         Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 7 of 13




                (b)     Whether Defendant systematically made unsolicited telephone calls to
                consumers using an artificial or pre-recorded voice and to consumers whose
                telephone numbers were registered with the National Do Not Call Registry;
                (c)     Whether Defendant made unsolicited telephone calls to consumers whose
                telephone numbers were registered with the National Do Not Call Registry after
                consumers asked that the calls stop;
                (d)     Whether any third party made the calls and, if so, whether Defendant is
                liable for such calls;
                (e)     Whether the Plaintiffs and the other members of the Classes are entitled to
                statutory damages; and
                (f)     Whether Defendant acted willfully so as to require an award of treble
                damages.

        30.     Superiority: This case is also appropriate for class certification because class
proceedings are superior to all other available methods for the fair and efficient adjudication of
this controversy. Joinder of all parties is impracticable, and the damages suffered by the
individual members of the Class will likely be relatively small, especially given the burden and
expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.
Thus, it would be virtually impossible for the individual members of the Classes to obtain
effective relief from Defendant’s misconduct. Even if class members could sustain such
individual litigation, it would still not be preferable to a class action, because individual litigation
would increase the delay and expense to all parties due to the complex legal and factual
controversies presented in this Complaint. By contrast, a class action presents far fewer
management difficulties and provides the benefits of single adjudication, economy of scale, and
comprehensive supervision by a single Court. Economies of time, effort and expense will be
fostered and uniformity of decisions ensured.




                                                   7
           Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 8 of 13



                                 FIRST CAUSE OF ACTION
                        Violation of the TCPA, 47 U.S.C. § 227, et seq.
                   (On behalf of Plaintiff and the Do Not Call Registry Class)
          31.    Plaintiff incorporates by reference the foregoing allegations as if fully set forth
herein.
          32.    47 U.S.C. § 227(c) provides that any “person who has received more than one
telephone call within any 12-month period by or on behalf of the same entity in violation of the
regulations prescribed under this subsection may” bring a private action based on a violation of
said regulations, which were promulgated to protect telephone subscribers’ privacy and their
right to avoid receiving telephone solicitation to which they object.
          33.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
who has registered his or her telephone number on the national do-not-call registry of persons
who do not wish to receive telephone solicitations that is maintained by the federal government.”
          34.    47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any
person or entity making telephone solicitations or telemarketing calls to wireless telephone
numbers to the extent described in the Commission’s Report and Order, CG Docket No. 02-278,
FCC 03-153, ‘Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991,’” which the Report and Order, in turn, provides as follows:

                 The Commission’s rules provide that companies making telephone
                 solicitations to residential telephone subscribers must comply with time of
                 day restrictions and must institute procedures for maintaining do-not-call
                 lists. For the reasons described above, we conclude that these rules apply
                 to calls made to wireless telephone numbers. We believe that wireless
                 subscribers should be afforded the same protections as wireline
                 subscribers.1

          35.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate
any call for telemarketing purposes to a residential telephone subscriber unless such person or


1
    68 Fed. Reg. 44143, 44166 (July 25, 2003).
                                                   8
         Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 9 of 13




entity has instituted procedures for maintaining a list of persons who request not to receive
telemarketing calls made by or on behalf of that person or entity. The procedures instituted must
meet the following minimum standards:

               (1) Written policy. Persons or entitles making calls for telemarketing
               purposes must have a written policy, available upon demand, for
               maintaining a do-not-call list.

               (2) Training of personnel engaged in telemarketing. Personnel engaged in
               any aspect of telemarketing must be informed and trained in the existence
               and use of the do-not-call list.

               (3) Recording, disclosure of do-not-call requests. If a person or entity
               making a call for telemarketing purposes (or on whose behalf such a call
               is made) receives a request from a residential telephone subscriber not to
               receive calls from that person or entity, the person or entity must record
               the request and place the subscriber’s name, if provided, and telephone
               number on the do-not-call list at the time the request is made. Persons or
               entities making calls for telemarketing purposes (or on whose behalf such
               calls are made) must honor a residential subscriber’s do-not-call request
               within a reasonable time from the date such request is made. This period
               may not exceed thirty days from the date of such request . . . .

               (4) Identification of sellers and telemarketers. A person or entity making a
               call for telemarketing purposes must provide the called party with the name
               of the individual caller, the name of the person or entity on whose behalf
               the call is being made, and a telephone number or address at which the
               person or entity may be contacted. The telephone number provided may
               not be a 900 number or any other number for which charges exceed local
               or long distance transmission charges.

               (5) Affiliated persons or entities. In the absence of a specific request by the
               subscriber to the contrary, a residential subscriber’s do-not-call request
               shall apply to the particular business entity making the call (or on whose
               behalf a call is made), and will not apply to affiliated entities unless the
               consumer reasonably would expect them to be included given the
               identification of the caller and the product being advertised.

               (6) Maintenance of do-not-call lists. A person or entity making calls for
               telemarketing purposes must maintain a record of a consumer’s not to


                                                  9
        Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 10 of 13



               receive further telemarketing calls. A do-not-call request must be honored
               for 5 years from the time the request is made.

       36.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
telephone solicitations to telephone subscribers like the Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call
Registry, a listing of persons who do not wish to receive telephone solicitations that is
maintained by the federal government. These consumers requested to not receive calls from
Defendant, as set forth in 47 C.F.R. § 64.1200(d)(3).
       37.     Defendant made multiple unsolicited telephone calls to Plaintiff and the other
members of the Do Not Call Registry Class within a 12-month period without their prior express
consent to receive such calls. Plaintiff and other members of the Class never provided any form
of consent to receive telephone calls from Defendant, and Defendant does not have a current

record of consent to place telemarketing calls to them.
       38.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
Registry Class received more than one telephone call in a 12-month period made by or on behalf
of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s
conduct as alleged herein, Plaintiff and the other members of the Class suffered actual harm and,
under 47 U.S.C. § 227(c), are each entitled, inter alia, to receive up to $500 in damages for such
violations of 47 C.F.R. § 64.1200.
       39.     To the extent Defendant’s misconduct is determined to be willful and knowing,
the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
recoverable by the members of the Do Not Call Registry Class.


                               SECOND CAUSE OF ACTION
                              Violation of 47 U.S.C. § 227 et seq.
                (On behalf of Plaintiff and the Stop Call DNC Registry Class)

       40.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.




                                                 10
         Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 11 of 13



        41.     Plaintiff and other members of the Stop Call DNC Registry Class expressly

requested that Defendant no longer place calls to them, after which Defendant failed to place

Plaintiff and other members of the Stop Call DNC Registry Class on Defendant’s internal do-

not-call list (or failed to do so within a reasonable time period).

        42.     More than thirty days following Plaintiff and the other members of the Stop Call

DNC Registry Class’ express requests to not receive calls from Defendant, Defendant placed

additional telemarketing calls seeking to sell its goods or services to them in contradiction of

their requests not to be called.

        43.     Defendant violated 47 C.F.R. § 64.1200 (d) by initiating calls for telemarketing

purposes to telephone subscribers, such as Plaintiff, without instituting procedures that comply

with the regulatory minimum standards for maintaining a list of persons who request not to

receive telemarketing calls from them. This includes the failure to have a written policy available

upon demand for maintaining a do-not-call list and a failure to train its personnel involved in

telemarketing in the existence and use of such a policy or list.

        44.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Stop Call

DNC Registry Class received more than one telephone call within a 12-month period made by or

on behalf of the Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

Defendant’s conduct as alleged herein, Plaintiffs and the Stop Call Registry DNC Class suffered

actual damages, an invasion of their privacy, and, under 47 U.S.C. § 227(c), are each entitled to,

inter alia, up to $500 in damages for such violations of 47 C.F.R. § 64.1200.

        45.     In the event that Defendant’s misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Stop Call Registry DNC Class.



                                                  11
           Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 12 of 13




                                  THIRD CAUSE OF ACTION
                                  (Violation of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff and the Prerecorded No Consent Class)
46.       Plaintiff repeats and realleges paragraphs 1 through 45 of this Complaint and incorporates
          them by reference.
47.       Defendant and/or its agents transmitted unwanted solicitation telephone calls to Plaintiff
          and the other members of the Prerecorded No Consent Class using a prerecorded voice
          message.
48.       These prerecorded voice calls were made en masse without the prior express written
          consent of the Plaintiff and the other members of the Prerecorded No Consent Class.
49.       Defendant has, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii), (b)(1)(B). As a result
          of Defendant’s conduct, Plaintiff and the other members of the Prerecorded No Consent
          Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages,
          for each violation.
                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiff, on behalf of himself and the Class, pray for the following
relief:
                  A.     An order certifying the Classes as defined above, appointing Plaintiff as
          the representative of the Classes and appointing their counsel as Class Counsel;

                  B.     An award of actual monetary loss from such violations or the sum of five
          hundred dollars ($500.00) for each violation, whichever is greater all to be paid into a
          common fund for the benefit of the Plaintiff and the Class Members;
                  C.     An order declaring that Defendant’s actions, as set out above, violate the
          TCPA;
                  D.     An award of pre- and post-judgment interest;
                  E.     An award of reasonable attorneys’ fees and costs to be paid out of the
          common fund prayed for above; and

                                                   12
        Case 1:20-cv-10284-DPW Document 1 Filed 02/12/20 Page 13 of 13




               F.      Such other and further relief that the Court deems reasonable and just.
                                         JURY DEMAND
       Plaintiffs request a trial by jury of all claims that can be so tried.


                                               Respectfully submitted,

Dated: February 12, 2020                       JOHN BAKER individually and on behalf of all
                                               others similarly situated,


                                               By: _/s/       J. Steven Foley
                                                       One of Plaintiffs’ Attorneys

                                               J. Steven Foley
                                               Law Office of J. Steven Foley
                                               100 Pleasant Street #100
                                               Worcester, Massachusetts 01609
                                               Telephone: 508-754-1042
                                               Facsimile: 508-739-4051

                                               Steven L. Woodrow*
                                               swoodrow@woodrowpeluso.com
                                               Patrick H. Peluso*
                                               ppeluso@woodrowpeluso.com
                                               Stephen A. Klein*
                                               sklein@woodrowpeluso.com
                                               Woodrow & Peluso, LLC
                                               3900 East Mexico Ave., Suite 300
                                               Denver, Colorado 80210
                                               Telephone: (720) 213-0675
                                               Facsimile: (303) 927-0809

                                               Attorneys for Plaintiff and the Class

                                       * Pro Hac Vice Application to be filed




                                                  13
